      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 1 of 14 PageID #:1040€,LU



                       IN THE UNITED STATES DISTRICT COURT
                      F'OR THE NORTHERN DISTRICT OF ILLINOIS

ZEBRA TECHNOLOGIES CORPORATION,
ZEBRA TECHNOLOGIES
INTERNATIONAL, LLC, LASER BAND
LLC, and ZIH CORP.
                                                    CaseNo. l:18-cv-04711
       Plaintiffs,
                                                    The Honorable Sara L. Ellis


TYPENEX MEDICAL,LLC, and WARD
KRAFT INC.

       Defendants.




                             STIPULATED PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), the parties, through their respective

attomeys, hereby stipulate and agree that discovery in the above-entitled consolidated action (the

"Action") may involve the disclosure of certain documents, things, and information in the

possession, custody, or control   ofa party or a nonparty that constitute or contain trade secrets or

other confidential research, development, manufacture, regulatory, financial, marketing, or other

competitive information within the meaning of Federal Rule of Civil Procedure 26(c)(1XG).

Accordingly, good cause exists for the entry of this Stipulated Protective Order ("Order")

pursuant to Rule 26(c) to protect against improper disclosure or use of confidential information

produced or disclosed in the Action.

       The parties therefore stipulate and agree, subject to the approval of the Court, that the

terms and conditions    of this    Order shall govern the handling      of   documents, things and

information in the Action.
      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 2 of 14 PageID #:1041



        l.      This Order applies to any document, or portion thereof, any type of information,

including electronically stored information and any form of discovery contemplated under Rules

26 through 36 of the Federal Rules of Civil Procedure that, in the good-faith opinion of the party

providing such material (the "Producing Party"), contains any trade secret or other confidential

research, development, manufacture, regulatory, financial, marketing        or other    competitive

information of the Producing Party, or a nonparty if such documents and information are within

the possession, custody, or control of the Producing Party. The party receiving such information

is herein referred to as the "Receiving Party." This Order describes the information protected

under its terms and the use and disclosure of such protected information.

        2.      Definitions:

        a.      "ParW" means any party to this action, including all of its officers, directors,

employees, consultants, retained experts, and Counsel of Record (and their support staffs).

        b.      "Person" means an individual or an entity.

        c.      "Designating Party" means a Party or Non-Party that designates information or

items that it produces or provides for production in disclosures or in responses to discovery as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."

        d.      "Producing Party" means a Party or Non-Party that produces Disclosure or

Discovery Material in this action.

       e.       "Receiving Party" means       a   Party that receives Disclosure   or   Discovery

Material from a Producing Party.

       f.       'Non-Party" means natural person, partnership, corporation, association, or

other legal entity not named as a Party to this action.
      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 3 of 14 PageID #:1042



       g.       "Disclosure"   or "Discovery Material" means all          items      or   information,

regardless   of the medium or    manner   in which they are generated,     stored,   or    maintained,

including but not limited     to documents,     testimony, transcripts, tangible things, and/or

electronically stored information, produced      or generated in    disclosures   or      responses to

discovery in this case.

       h.        "Protected Material" means any Disclosure        or Discovery Material that is
designated   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."

                "CONFIDENTIAL" information includes information concerning a Party's

business operations, processes, and technical and development information the disclosure            of

which is likely to harm that Party's competitive position, or the disclosure of which would

contravene an obligation of confidentiality to a third person or to a Court.   All   such designated

material, all copies, excerpts and summaries thereof, and all information contained therein or

derived therefrom shall hereinafter be refened to as "CONFIDENTIAL" information.

       j.       "HIGHLY CONFIDENTIAL" information is information within the scope of

Rule 26(c)(lXG) that is current or future business or technical trade secrets and plans more

sensitive or strategic than CONFIDENTIAL information, the disclosure of which is likely to

significantly harm that person's competitive position, or the disclosure          of which      would

contravene an obligation of confidentiality to a third person or to a Court.

       k.       Information is not CONFIDENTIAL or HIGHLY CONFIDENTIAL                         if it is
disclosed in a printed publication, is known to the public, was known to the recipient without

obligation of confidentiality before the Producing Party disclosed it, or is or becomes known to

the recipient by means not constituting a breach of this Order. lnformation is likewise not
      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 4 of 14 PageID #:1043



CONFIDENTIAL         or HIGHLY CONFIDENTIAL if a                  person lawfully obtained it

independently of this litigation.

        3.        Designation       of Information as CONFIDENTIAL or                  HIGHLY
                  CONFIDENTIAL:

       a.       A   Designating Party's designation     of    information as CONFIDENTIAL or

HIGHLY CONFIDENTIAL means that the Designating Party believes in good faith, upon

reasonable inquiry, that the information qualifies as such.

       b.       A   Designating Party designates information        in a   document   or thing as
CONFIDENTIAL or HIGHLY CONFIDENTIAL by clearly and prominently marking it, before

disclosure   or   production   to the Receiving    Party,     on its face and on each page, as
"CONFIDENTIAL"        oT   "HIGHLY CONFIDENTIAL." A Producing Party may make documents

or things containing confidential information available for inspection and copying without
marking them as CONFIDENTIAL or HIGHLY CONFIDENTIAL and without forfeiting a claim

of confidentiality, so long as the Producing Party causes copies of the documents or things to be

marked as CONFIDENTIAL              or HIGHLY CONFIDENTIAL before providing them to             the

Receiving Party.

       c.      A person designates information in deposition testimony as CONFIDENTIAL or

HIGHLY CONFIDENTIAL by stating on the record at the deposition that the information              is

CONFIDENTIAL or HIGHLY CONFIDENTIAL or by advising the opposing party and the

stenographer and/or videographer       in writing, within fourteen (14) days after receipt of   the

deposition transcript, unless otherwise agreed        to by counsel, that the information        is

CONFIDENTIAL or HIGHLY CONFIDENTIAL. During this fourteen (14) day period, the

deposition testimony shall be treated as HIGHLY CONFIDENTIAL until such time as the

opposing party and the stenographer and/or videographer are advised ofany such designation(s).
       Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 5 of 14 PageID #:1044



If no such advisement is made within              that time, the deposition testimony shall remain

undesignated, or,      if information was designated during the deposition,   as   originally designated.

        d.         In the case of responses to interrogatories, other discovery requests or responses,

and other pleadings, information contained therein may be designated as CONFIDENTIAL or

HIGHLY CONFIDENTIAL information by prominently marking such paper CONFIDENTIAL

oT   HIGHLY CONFIDENTIAL.

        e.         Tangible objects may be designated as CONFIDENTIAL                         or   HIGHLY

CONFIDENTIAL information by affixing to the object or its container a label or tag indicating its

confidentiality.

        f.         A Producing Party or Designating Party's failure to designate       a document, thing, or

testimony as CONFIDENTIAL or HIGHLY CONFIDENTIAL does not constitute forfeiture of a

claim of confidentiality as to any other document, thing, or testimony. If the Producing Party

discovers that information should have been but was not designated CONFIDENTIAL or

HIGHLY CONFIDENTIAL, the Producing Party must immediately notify all other Parties in

writing. Upon notification, such information shall be treated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL in accordance with this Order, and within seven (7) business days of such

notification, the Producing Party must provide copies of the document, thing, or testimony re-

designated CONFIDENTIAL or HIGHLY CONFIDENTIAL in accordance with this Order. The

Receiving Party shall have no liability, under this Order or otherwise, for any disclosure of

information contained        in   unmarked or mismarked documents or things occurring before the

Receiving Party was placed on notice of the Producing Party's claims of confidentiality.

        g.         A   person who has designated information as CONFIDENTIAL                   or HIGHLY
CONFIDENTIAL may withdraw the designation by written notification to all other Parties.
      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 6 of 14 PageID #:1045



       4.       ChallengingConfidentialityDesignations:

       a.      Any Party may challenge a designation of confidentiality at any time. A Party does

not waive its right to challenge a confidentiality designation by electing not to mount a challenge

promptly after the original designation is disclosed, provided however, that any delay in mounting

a challenge does not prejudice the Producing Party or significantly disrupt or delay the   litigation.

       b.      If a Party disputes a            Producing Party's designation    of   information    as

CONFIDENTIAL or HIGHLY CONFIDENTIAL, the Party shall notify the Producing Party in

writing of the basis for the dispute, identifying the specific document[s] or thing[s] as to which the

designation is disputed and proposing a new designation for such materials. The Receiving Party

and the Producing Party shall then meet and confer to attempt to resolve the dispute without

involvement of the Court.

       c.      If the Parties   cannot resolve the dispute without court intervention, the disputing

Party may within fourteen (14) days of the date of service of notice seek an Order requesting that

the Court withdraw or modify a CONFIDENTIAL or HIGHLY CONFIDENTIAL designation.                          If
the disputing Party does not seek an Order within that time, the objection shall be deemed waived

and the information shall remain as designated by the Producing Party.    If the disputing Party files

a motion within the specified time period, the information shall remain as designated by the

Producing Party unless and until a Court orders otherwise.

       d.      The burden     of   persuasion   in any such challenge   proceeding shall be on the

Designating Party.

       5.                                                                             FIDENTI
               Information:

        a.     CONFIDENTIAL and HIGHLY CONFIDENTIAL information may be used and

disclosed solely for purposes of this litigation, subject to the terms of this Order. No party or

                                                    6
      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 7 of 14 PageID #:1046



person shall make any other use of any such Protected Material, including but not limited to use

for commercial or competitive purposes or use in any other legal proceeding or administrative

action, except as permitted by order of the Court or otherwise agreed up by the parties. Further,

such information may be disclosed only to the categories of persons and under the conditions

described in this Order. Nothing herein shall be construed as (l) preventing aparty from using or

continuing to use any information that is or becomes publicly known through no unauthorized act

of such party or any person to whom the party discloses the information in accordance with this

Order, or (2) preventing a party from using or continuing to use any information that is or

becomes known to     it if   such information was or is lawfully obtained by such party other than

through discovery of the Producing Party. Should a dispute arise as to any specific information or

materials, the burden shall be on the party claiming that such information or materials is or was

publicly known or was lawfully obtained other than through discovery of the Producing Party.

        b.     Absent written permission from the Producing Party or further order by the Court,

the Receiving Party may not disclose CONFIDENTIAL information to any person other than

the following: (i) the Receiving Party's outside counsel of record, including their partners and

associates, and necessary paralegal, secretarial and clerical personnel assisting such counsel;   (ii)

the Receiving Party's designated in-house counsel; (iii) the Receiving Party's officers           and

employees directly involved in this case whose access to the information is reasonably required

to supervise, manage, or participate in this case; (iv) a stenographer and videographer recording

testimony concerning the information; (v) subject to the provisions of paragraph 5(d) of this

Order, experts and consultants and their staff whom        a   party engages for purposes   of    this

litigation; and (vi) the Court and personnel assisting the Court.
      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 8 of 14 PageID #:1047



        c.        Each Party may designate up to two (2) in-house counsel who may receive

CONFIDENTIAL information, provided that the designated person(s) are not directly

responsible for competitive decision-making for the designating Party. As of the date of this

Order, the designated in-house counsel are:

        For Zebra:                                              and

        For Typenex:                                            and

        For Ward Kraft:                                         and

Each Party shall each have the right       to add or substitute new persons for in-house counsel

designated under this paragraph to receive CONFIDENTIAL information, provided that at any

time there will be no more than two designated in-house counsel.

        d.        Absent written permission from the Producing Party or further order by the

Court, the recipient may not disclose HIGHLY CONFIDENTIAL information to any person

other than those identified in paragraph s(bxi), (iv), (v), and (vi).

        e.        A party may not disclose CONFIDENTIAL or HIGHLY CONFIDENTIAL

information to an expert or consultant pursuant to paragraph 5(b) or 5(d) of this order until

after the expert or consultant has signed an undertaking in the form of Appendix 1 to this

Order, acknowledging receipt and understanding of, agreeing to handle Protected Material in

accordance with, and to be bound by the terms of this Order. At least five (5) business days

before the first disclosure of CONFIDENTIAL or HIGHLY CONFIDENTIAL information

to an expert or consultant (or member of their staff), the party proposing to make the

disclosure must notify the Producing Party in writing of the expert's or consultant's name,

and serve upon the Producing Party the expert's or consultant's signed undertaking

(Appendix    l)   along with a copy of his or her current resume or curriculum vitae containing a
     Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 9 of 14 PageID #:1048



description of the expert's or consultant's past and present professional activities, including a

list of publications, and a list of the cases in which he or she has offered expert testimony,

during the preceding four (4) years.    If the Producing Party has good cause to object to the

disclosure   to the expert or consultant (which does not include challenging his or           her

qualifications or contemplated work),       it   must serve the party proposing    to   make the

disclosure with a written objection within five (5) business days after receiving notice and

such signed undertaking and resume or curriculum vitae. Unless the parties resolve the

dispute within five (5) business days after service of the objection, the Producing Party must

promptly move the Court           for a ruling, and the CONFIDENTIAL or                 HIGHLY

CONFIDENTIAL information may not be disclosed to the expert or consultant without the

Court's approval. If the Producing Party fails to object to such disclosure or fails to raise the

objection with the Court within the prescribed periods, the expert or consultant proposed

shall be deemed approved, but that shall not preclude the Producing Party from later

objecting to continued access by that expert or consultant where a new basis for objection is

subsequently learned by the Producing Party.

       f.      Notwithstanding paragraph          5(b) and (d), a party may              disclose

CONFIDENTIAL or HIGHLY CONFIDENTIAL information to: (i) any employee of the

Producing Party;   (ii) any   person, no longer affiliated with the Producing Party, who were

employees    of the Producing Party or its predecessor in interest as of the date of         the

document or thing; and   (iii) any person who authored or received the information in whole

or in part, including as indicated on the face of the document or thing.

       g.      A party who wishes to disclose CONFIDENTIAL or HIGHLY CONFIDENTIAL

information to a person not authorized under paragraph 5(b) or 5(d) must first make a reasonable
     Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 10 of 14 PageID #:1049



attempt to obtain the Producing Party's permission. If the party is unable to obtain permission, it

may move the Court to obtain permission.

         6.       Inadvertent Disclosure:            In the     event   of any   inadvertent disclosure to

unauthorized recipient(s)          of   information    or things designated by a       Producing Party   as


CONFIDENTIAL or HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY, counsel for

the party responsible for the disclosure shall:           (l)   immediately notify the Designating Party in

writing of the inadvertent disclosure, including the identity of the recipient(s) of the confidential

information, (2) use objectively reasonable efforts to obtain the prompt return of the confidential

information from the unauthorized recipient(s), (3) inform the person or persons to whom the

inadvertent disclosure was made of the terms of this Order, and request such person(s) not to

further disseminate the confidential information in any form. Compliance with the foregoing

shall not prevent either party from seeking additional relief from the Court. Inadvertent

disclosures of material protected by the attorney-client privilege or the work product doctrine

shall be handled in accordance with Federal Rule of Evidence 502.

         7.       Filinq With the Court: Confidential documents or information submitted to the

Court during a hearing or as part of a filing by the parties shall be governed by the terms of this

Order.   If a party   deems   it   necessary   to submit such documents or information to the Court, the

party shall designate the documents or information in accordance with this Order and file them

under seal in accordance with N.D.             Ill. Local Rule 5.8 and Local Rule 26.2, and nothing in this

Order shall preclude the Producing Party from requesting that the Court seal that party's

confidential information. The sealing of confidential information shall remain in effect until

further order of the Court.         If a Party obtains permission to file    a document under seal, it must




                                                          l0
     Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 11 of 14 PageID #:1050



also (unless excused by the Court) file a redacted, public record version that excludes any and all

Confidential or Highly Confidential Information.

       8.       Document Disposal: Within sixty (60) calendar days           of receipt of written
notice of the final disposition of this Action, whether by judgment and exhaustion of all

appeals, by voluntary dismissal, or by settlement, all documents and things produced and/or

designated as CONFIDENTIAL               or HIGHLY CONFIDENTIAL information,             including

extracts and summaries thereof, and all reproductions thereof, shall be destroyed and within

fourteen (14) calendar days of such destruction certify to counsel for the Producing Party

that destruction has taken place. Notwithstanding the above, one archival copy of pleadings,

discovery responses, correspondence, deposition transcripts, deposition exhibits, Court

exhibits, documents (included in submissions to the Court), and work product that contains

or reflects CONFIDENTIAL or HIGHLY CONFIDENTIAL information may be retained

only by each outside counsel for the Receiving Party. Insofar as the provisions of this and

any other protective order entered in this Action restrict the communication and use of

information produced thereunder, such order shall be binding after the conclusion of this

litigation except that   (l)   there shall be no restriction on documents that are used as exhibits

in Court for which the Court found that they should not remain protected; and (2) a party

may seek the written permission of the Producing Party or further order of the Court with

respect to dissolution or modification of any such protective order.

       9.      Non-Party Use of This Protective Order: A Non-Party producing information or

material voluntarily or pursuant to a subpoena or a court order may designate such material or

information in the same manner provided in this Order and shall receive the same level of

protection under this Protective Order as any Party to this Action. However, a Non-Party's use


                                                    ll
     Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 12 of 14 PageID #:1051



of this Protective Order to protect its information does not entitle that Non-Party to      access


Protected Material produced by any Party to this Action.

        10.     Miscellaneous.

       a.      Right to Seek Modification. Nothing in this Order abridges the right of any Party

to seek its modification by the Court in the future.

       b.      Survival of Obligations. This Order's obligations regarding CONFIDENTIAL and

HIGHLY CONFIDENTIAL information survive the conclusion of this case.

       c.      Right to Assert Other Objections. By stipulating to the entry of this Protective

Order no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

no Party waives any right to object on any ground to use in evidence of any of the material

covered by this Stipulated Protective Order.




       So Ordered.

Dated: t/ 6lt\
                                                       Sara L. Ellis
                                                       United States District Court Judge




                                                  l2
        Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 13 of 14 PageID #:1052




                                                 Appendix       I
                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
ZEBRA TECHNOLOGIES CORPORATION,
ZEBRA TECHNOLOGIES
INTERNATIONAL, LLC, LASER BAND
LLC, and ZIH CORP.
                                                             Case   No.   I : l8-cv-0471 I
            Plaintiffs,
                                                             The Honorable Sara L. Ellis
v.

TYPENEX MEDICAL,LLC, And WARD
KRAFT INC.

            Defendants.




                                    ITNDERTAKING OF [insert nameJ

            I, [insert person's nameJ, state the following under penalties of perjury as provided

by law:

            I have been retained by [insert party's     nameJ as an expert or consultant          in connection

with this case.           I will be receiving CONFIDENTIAL                and HIGHLY CONFIDENTIAL

information that is covered by the Court's protective order dated               ffill   in dateJ.I have read the

Court's protective order and understand that the CONFIDENTIAL and HIGHLY

CONFIDENTIAL information is provided pursuant to the terms and conditions in that order.

            I   agree     to be bound by the Court's protective                order.     I   agree   to   use the

CONFIDENTIAL and HIGHLY CONFIDENTIAL information solely for purposes of this

case.   I    understand that neither   the CONFIDENTIAL and HIGHLY CONFIDENTIAL
information nor any notes concerning that information may be disclosed to anyone that is not

bound by the Court's protective order.      I   agree   to return the CONFIDENTIAL and HIGHLY
                                                        l3
      Case: 1:18-cv-04711 Document #: 51 Filed: 01/15/19 Page 14 of 14 PageID #:1053



CONFIDENTIAL information and any notes conceming that infomration to the attomey for

[insert nome of retaining partyJ or to desfioy the information and any notes at that attorney's

request.

           I submit to the jurisdiction of the Court that issued the protective order for purposes of

 enforcing that order. I give up any objections I might have to that Courtls jtrisdiction over me

 or to the propriety of venue in that Court.




                                                                Isignature]




                                                  14
